 

Exhibit 10.32

 

Portions of this exhibit marked [*] are requested to be treated confidentially.

 

Execution

 

FIRST AMENDMENT TO INVESTMENT AGREEMENT

AND CERTAIN OTHER DOCUMENTS

 

This FIRST AMENDMENT TO INVESTMENT AGREEMENT AND CERTAIN OTHER DOCUMENTS (this
“Amendment”) is dated as of December 2, 2016 (the “Effective Date”), is entered
into by and among DSS Technology Management, Inc. (the “Company”), Document
Security Systems, Inc. (“DSS”), Fortress Credit Co LLC (“FCC”), as Collateral
Agent, and the undersigned Investors (the “Investors”), and amends that certain
Investment Agreement (as amended and in effect from time to time, the
“Agreement”) dated as of February 13, 2014 by and among the Company, DSS, FCC
and the Investors (collectively, the “Parties”).

 

WHEREAS, the Company had requested, and the Investors had previously advanced,
an aggregate of (Four and a Half Million Dollars) $4,500,000 pursuant to the
Agreement for the purchase of the Contingent Interest, Fixed Return Interests
and Notes, as set forth on Schedules 2.1, 2.2 and 2.3 to the Agreement.

 

WHEREAS, the Parties wish to amend the Agreement, and have agreed to the
modifications of their respective rights and obligations under the Agreement set
forth in, and subject to the terms and conditions of, this Amendment.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:

 

Section 1. Amendments.

 

Capitalized terms used and not otherwise defined in this Amendment shall have
the meanings specified in the Agreement.

 

A. Agreement. The Agreement shall be amended as follows:

 

(a) Section 4.1.3(i) shall be amended and restated as follows: “(i) to the Notes
Purchasers until they have received payment in full of the Notes and the
Capitalized Expenses (including accrued interest and any Make Whole Amount),
then”

 

(b) A new Section 4.3 is hereby added to the Agreement as follows:

 



 

 



 

“Section 4.3. Additional Amounts. An amount equal to 25% (twenty-five percent)
of any amounts received by the Company for any and all types of Monetization
Activities related to United States Patent Nos. [*] and [*], which constitute
all of the letters patent acquired by the Company from Stragent LLC, as
reflected on Schedule 4.3 to the Agreement (the “BlueTooth Patents”), including,
without limitation, on account of the Company’s pending lawsuit against [*],
whether on account of a settlement, licensing or other commercialization,
arrangement, judgment or otherwise, calculated after taking into account any
portion of such amounts that are reserved for third parties on account of any
retained interest or monetization proceeds right in such patents and after
taking into account any contingency fee arrangements; provided, that the
Company’s liability to pay the amounts set forth in this Section 4.3 shall
terminate once the Investors have received payments totaling the sum of (i) the
Capitalized Expenses plus (ii) payments of principal and interest on the Notes
totaling the sum of (x) $4,500,000 plus (y) additional amounts, if any, advanced
by the Investors pursuant to the Agreement following the Effective Date.”

 

(c) Section 7.8.2 is hereby modified to add the following sentence to the end of
such subsection: “Notwithstanding the foregoing, the Company shall not make any
Disposition of the Dongbu Patents without the prior written consent of the
Majority Investors.”

 

(d) Section 7.8.3 is hereby modified to add the following sentence to the end of
Section 7.8.3: “Notwithstanding the foregoing, from and after December 2, 2016,
the Company shall have no obligation to make further payments with respect to
the maintenance of the Dongbu Patents (as defined in the First Amendment to the
Investment Agreement dated as of December 2, 2016) other than to make payments
with respect to the 11 such patents that remain active as of December 2, 2016,
and those solely from the Deposit and solely to the extent that such amounts
constitute “Qualified Expenses”; provided, that the Company shall be required to
provide the Investors with periodic updates on, and requests for approval of,
any such maintenance fees associated with the Dongbu Patents a reasonable period
prior to the due date for payment, and if and only if the Majority Investors
approve the payment of such maintenance fees, they shall constitute ’Approved
Dongbu Maintenance Fees.’”

 

(e) The following additional covenants hereby are added to Article VII of the
Agreement:

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



 

 

 

“7.12. Additional Deposit. The Company and DSS shall cause to be deposited in
the Cash Collateral Account (i) on or before March 2, 2017, an additional Three
Hundred Thousand Dollars ($300,000) (the “Initial Deposit”) and (ii) on or
before March 2, 2018, a further Three Hundred Thousand Dollars ($300,000) (the
“Additional Deposit” and, together with the Initial Deposit, the “Deposit”),
which amounts may be deposited from funds of the Company or DSS, but in no event
shall the source of such funds be amounts to which the Investors are otherwise
entitled (e.g., Monetization Payments that are required to be applied to the
Obligations). The Deposit shall be used to pay, or to reimburse the Company for,
Qualified Expenses; provided that in the event of an Event of Default, at the
option of the Investors, any remaining portion of the Deposit may be applied to
the Obligations. “Qualified Expenses” shall consist of out of pocket expenses
incurred in connection with existing patent litigation matters and other patent
litigation matters approved by the Investors, in each case, following the
Effective Date which are payable to third parties and which are approved in
writing by the Investors (with such approval not to be unreasonably withheld),
for so long as the continued pursuit of such Monetization Activities are, in the
sole determination of the Investors, likely to increase the return to the
Investors from the Patents and any Approved Dongbu Maintenance Fees; provided,
for the avoidance of doubt, Qualified Expenses shall not include working capital
of the Company, general corporate purposes, payment of overhead (except that up
to $6,250 per month may be used over the next two years to pay employee
salaries, rent and overhead costs associated with the Company’s Texas office,
for a total amount of not more than $150,000, for so long as the aforesaid
patent litigation matters are continuing provided that prior to the beginning of
each calendar quarter in which such expenses are incurred the Investors have
confirmed to the Company in writing that they continue to believe that the
pursuit of such litigation matters are likely to increase the return to the
Investors from the Patents), or payment of any other amount that is not directly
related to the pursuit of Monetization Activities related to the Patents and
shall not include expenses of pursuing Monetization Activities related to the
BlueTooth Patents.”

 

7.13. Additional Litigation. In the event that pending Inter Partes Review
(“IPR”) proceedings pertaining to US Patent Nos. [*] and [*] result in
substantially all of the asserted patent claims being held to be invalid, the
Company agrees that it will consult with the Investors in good faith concerning
whether to pursue additional Monetization Activities with respect to US Patent
No. [*] (the “Unasserted Patent”), and, to the extent such Monetization
Activities appear reasonable to pursue, shall undertake commercially reasonable
efforts to pursue such Monetization Activities. In the event that the Investors
request that the Company pursue Monetization Activities with respect to the
Unasserted Patent, and the Company does not promptly following the Investors’
such request and commence, and thereafter diligently continue to pursue,
Monetization Activities with respect to the Unasserted Patent, as determined by
the Investors in their reasonable discretion, then, without limiting the
Investors’ other rights and remedies, the Company shall transfer the Unasserted
Patent to the Investors for no additional consideration.”

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



 

 



 

(f) Section 8.1.2 is amended and restated in its entirety as follows:

 

“8.1.2. Fixed Returns. On or prior to the Maturity Date, the Investors shall
fail to have received payments from the Company in an amount equal to (x) two
times the aggregate amount of all Advances made by the Investors as of such date
plus (y) the Capitalized Expenses.”

 

(g) Section 8.1.3 (x) is amended by replacing “7.10” with “7.10 and Section
7.12.”

 

(h) A new Section 8.2.1.7 is added as follows:

 

“8.2.1.7 Application of Deposit. The Collateral Agent may apply the then
remaining Deposit to the Obligations and in the event of a Default under Section
7.12, may pursue any and all remedies under this Agreement and applicable law
against the Company and DSS to enforce the agreements of the Company and DSS
provided in Section 7.12.”

 

(i) The final paragraph of Section 8.2.1 is amended and restated as follows:

 

“Notwithstanding anything to the contrary in this Agreement or any other
Document, except as set forth otherwise in Section 8.2.1.7 or 8.2.2, the sole
and exclusive recourse of the Investors and the Collateral Agent arising out of
or in connection with an uncured Event of Default or any other breach of this
Agreement or any other Document by the Company shall be the recourse set forth
in Sections 8.2.1.1 through 8.2.1.7, and, except as provided under Section 8.2.2
or in the event of a breach of Section 4.3 or Section 7.12 the Investors and
Collateral Agent each agree that they will not, individually or collectively,
seek to enforce any monetary judgment with respect to or against any assets of
the Company other than the Patents and any Monetization Payments and the
remaining Deposit, and any enforcement of any monetary judgment with respect to
or against the Patents or Monetization Payments shall be pursuant to and in
accordance with the terms and conditions of the Collateral Documents; provided,
that in the event of a breach of Section 4.3 or Section 7.12, the Investors and
the Collateral Agent may pursue any assets of the Company (and, in the case of a
breach of Section 7.12, DSS) to recover amounts that have not been applied or
deposited in compliance with such provisions of this Agreement including
damages, including expenses, related to any such breach and any related
enforcement of rights of the Collateral Agent and the Investors.”

 



 

 

 

(j) Section 8.2.2 hereby is modified by adding an additional paragraph to the
end of such Section, as set forth below:

 

“The Investors agree and acknowledge that, subject to the Company and DSS
complying with the terms of Section 7.12, the Company’s distributions to DSS of
approximately (Two Million Six Hundred Thousand Dollars) $2,600,000 following
the Initial Closing Date and prior to June 30, 2016 shall not constitute an
Event of Default or a Full Recourse Event; provided, that in the event of a
breach of such Section 7.12, this sentence shall automatically be void and of no
force and effect. Notwithstanding the possible voiding of this section as
provided herein, nothing herein shall be deemed an admission by the Company or
DSS that the Company’s distributions to DSS constituted an Event of Default or a
Full Recourse Event, and Investors agree that the addition of this paragraph
shall not be admissible in any subsequent dispute between the Investors and
Company and/or DSS as evidence as to whether such distributions to DSS
constituted an Event of Default or Full Recourse Event.”

 

B. Amendments to Schedules. Schedule I(b) to the Agreement, Schedule 4.2 to the
Security Agreement, Schedule I to the Patent Security Agreement and Schedule A
to the Patent License shall each be supplemented with the attached Schedule B. A
new Schedule 4.3 shall be attached to the Agreement in the form attached.

 

Section 2. Effectiveness. The effectiveness of this Amendment is subject to:

 

2.01 Fully Executed Amendment. The Investors, the Company and DSS having
received a fully executed copy of this Amendment.

 

2.02 Schedules to Security Agreement. An updated Schedule 4.3 to the Security
Agreement shall have been provided to the Investors, accompanied by a
certificate signed by an Authorized Officer of the Company certifying to such
schedules’ accuracy and completeness.

 

2.03 Representations and Warranties; No Default. The representations and
warranties of the Company contained in the Agreement as modified by this
Amendment being true and correct in all material respects, and there existing no
Default or Event of Default, each on and as of the date hereof after giving
effect to this Amendment. The Investors shall have received a certificate signed
by an Authorized Officer of the Company certifying to the foregoing, and to the
accuracy and completeness of the Schedules to the Agreement, as updated pursuant
to this Amendment, including that Schedule 4.3 hereto is an accurate and
complete list of the BlueTooth Patents, and that Schedule B sets forth a true
and complete list of the letters patent acquired from Dongbu HiTekCo, Ltd. (the
“Dongbu Patents”), excluding 8 letters patent that have been previously disposed
of pursuant to a confidential settlement agreement.

 



 

 

 

2.04 Due Authorization. The execution, delivery, and performance by the Company
and DSS of this Amendment having been duly authorized by all necessary corporate
or other organizational action on the part of the Company and not (i) violating
any material provision of federal, state, or local law or regulation applicable
to the Company, DSS or the Governing Documents of any such entity, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
such entity, (ii) conflicting with, resulting in a breach of, or constituting
(with due notice or lapse of time or both) a default under any material
agreement of DSS or the Company where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) resulting in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of the Company, other than
Permitted Liens, or (iv) requiring any approval of any holder of Capital Stock
of DSS or the Company or any approval or consent of any Person under any
material agreement of either such entity, other than consents or approvals that
have been obtained and that are still in force and effect.

 

2.05 Expenses. A fee in the amount of $150,000 in connection with the
preparation, negotiation, execution and delivery of this Amendment will be added
to the Obligations (the “Capitalized Expenses”).

 

Section 3. Miscellaneous. Except as specifically amended or waived above, the
Agreement and the other Documents shall remain unchanged and in full force and
effect and are hereby ratified and confirmed. In the event of any express or
implied conflict or inconsistency between this Amendment and the Agreement (or
any of the other Documents), this Amendment shall prevail in all respects. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Collateral Agent or any Investor
under the Agreement or any Document, nor constitute a waiver of any provision of
the Agreement or any Document. This Amendment is a Document for all purposes of
the Agreement. This Amendment may be executed in any number of counterparts, and
by different parties hereto on separate counterpart signature pages, and all
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Amendment are for
reference only and shall not affect the construction of this Amendment.

 

Section 4. Governing Law. This Amendment, and any issue, claim or proceeding
arising out of or relating to this Amendment or the conduct of the parties
hereto, whether now existing or hereafter arising and whether in contract, tort
or otherwise, shall be governed by and construed solely and exclusively in
accordance with the laws of the State of New York, without giving effect to any
law which would result in the application of a different body of law.

 



 

 



 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
and delivered as of the Effective Date.

 

    Collateral Agent: Investors:         Fortress Credit Co LLC Fortress Credit
Co LLC, as     Note Purchaser         /s/ Jason Meyer     By: Jason Meyer    
Title: Chief Administrative Officer /s/ Jason Meyer       By: Jason Meyer      
Title: Chief Administrative Officer             Company:       CF DB EZ LLC, as
Fixed Return Interest   DSS TECHNOLOGY MANAGEMENT, INC Purchaser and Contingent
Interest     Purchaser         /s/ Jeffrey Ronaldi     By: Jeffrey Ronaldi    
Title: CEO /s/ Jason Meyer       By:  Jason Meyer     Title:  Chief
Administrative Officer           DSS:       DOCUMENT SECURITY SYSTEMS, INC.    
  (solely for purposes of Sections 7.12 and       8.2.2 of the Agreement, as
modified hereby)               /s/ Jeffrey Ronaldi       By: Jeffrey Ronaldi    
  Title: CEO

 



 

 



 

SCHEDULE B

 

Dongbu Patents

 

Patent No.   Title   Foreign Counterparts [*       ]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



 

 



 

SCHEDULE 4.3

 

United States Patent No.

 

[*]

 

[*]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



 

 

